Name: Council Regulation (EC) No 1890/94 of 27 July 1994 amending Regulation (EEC) No 1200/90 on the improvement of the Community production of apples
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  agricultural activity;  production;  plant product
 Date Published: nan

 30 . 7. 94 Official Journal of the European Communities No L 197/41 COUNCIL REGULATION (EC) No 1890/94 of 27 July 1994 amending Regulation (EEC) No 1200/90 on the improvement of the Community production of apples 1 . in Article 1 :  'During the 1990/91 , 1991/92 and 1992/93 marketing years' shall be replaced by 'During the 1990/91 , 1991/92, 1992/93 and 1994/95 marketing years',  the existing indent becomes paragraph 1 ,  the following paragraph shall be added : 'The Member States may, for objective reasons, in particular the special situation on the local market, protection of the environment or the necessity of avoiding a disproportionate reduction in emloyment, disapply this Regulation from part , or all of their territory.'; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( ! ), Having regard to the opinion of the European Parliament ( 2 ), Whereas a measure to stabilize Community apple production was introduced in the 1990/91 to 1992/93 marketing years by Council Regulation (EEC ) No 1200/90 ( i ); Whereas, although this measure enabled 25 569,4 hectares to be grubbed, including 19 368,7 hectares in the new German Lander, the area under apple trees in the Community nevertheless increased by 8 700 hectares between 1987 and 1992 (not taking the new German Lander into account); Whereas this increase could lead to a big surplus on the market in 1994/95; whereas the grubbing measure provided for in Regulation (EEC) No 1200/90 should therefore be reactivated for this marketing year, with the conditions for the granting of this measure being adjusted in order to increase its effectiveness, 2. the following shall be added to Article 2 ( 1 ) (a ): 'However, for the 1994/95 marketing year, this grubbing may relate to part of the orchard.' HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1200/90 is hereby amended as follows: Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL ( 1 ) OJ No C 206, 26 . 7. 1994, p. 17. (2 ) OJ No C 128, 9 . 5 . 1994. ( 3 ) OJ No L 119, 11 . 5 . 1990. p. 63 . Regulation as amended by Regulation (EEC) No 3577/90 (OJ No L 353, 17. 12 . 1990, p. 23 ).